Resolución del tribunal:
No habiéndose dado cumplimiento por parte del apelante a lo que determina el artículo 299, en relación con el número 1 del artículo 233 del Código de Enjuiciamiento Civil, toda vez que este último dispone que en los casos en que el deman-dado no hubiere contestado la demanda, la citación y la de-claración jurada o prueba de su notificación al demandado forman parte del legajo de la sentencia y dichos documentos no se han incluido en la transcripción de autos presentada en el caso arriba expresado, pues sólo aparece en ella la de-manda y la diligencia del secretario al efecto de que fue registrada la rebeldía del demandado, lo que no constituye un suficiente cumplimiento de las disposiciones del artículo 233 citado. Yisto lo dispuesto en el artículo 303 del mismo Código y el 60 del Reglamento de este tribunal.
Se desestima la apelación interpuesta por la representa-ción de la parte demandante en el caso arriba expresado contra, la sentencia pronunciada por la Corte de Distrito de Agua-dilla con fecha 16 de diciembre de 1910. Y remítase copia de esta resolución a dicha corte de distrito para su conoci-miento y efectos procedentes.

Desestimada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este caso.